Citation Nr: 1139842	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.  

2.  Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to October 1977, October 2001 to December 2002, and April 2004 to June 2005.  He also served in the reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing before a Decision Review Officer at the RO.  In January 2009 an informal conference was held and the Veteran agreed to cancel his request for a hearing in lieu of a VA examination.  A Board videoconference hearing was also requested and scheduled.  The Veteran failed to report for the scheduled hearing.

For the reasons explained below, the issue of entitlement to service connection for hearing loss in the right ear is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Left ear hearing loss was noted on the Veteran's entrance examination in 1970, and he was given a physical profile for hearing loss.

2.  Audiogram findings on separation examination revealed improved hearing in the left ear from the audiogram findings on the entrance examination.

3.  Competent medical evidence indicates that the Veteran's preexisting left ear hearing loss was not aggravated by military service. 



CONCLUSION OF LAW

The criteria for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and a VA examination report.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran reports military noise exposure while working on the flight line.  Service records indicate that the Veteran worked on aircraft pneudraulic and hydraulic systems.  An Air Force Core Personnel Document from December 1994 indicates that work as an aircraft pneudraulic systems mechanic includes intermittent exposure to excessive noise.  The Veteran has submitted an article about dual status within the Department of Defense and the reserves.  The article indicates that some individuals perform the same job as a civilian and in the reserves, although their status (civilian/military) while performing the job changes.  The Veteran has indicated that he has served in such a position.  Thus, the evidence indicates that the Veteran has had exposure to excessive noise as a civilian and as a member of the military.  

Service treatment records from the Veteran's first period of service show he entered service with some hearing loss in the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Specifically, on enlistment examination in July 1970, the Veteran's audiometer testing revealed puretone thresholds as follows:



HERTZ


500
1000
2000
4000
RIGHT
15
5
10
5
LEFT
25
15
25
35
 
The Veteran was given a PULHES profile of 2 for his hearing loss (the "P" stands for "physical capacity or stamina"; the "U" stands for "upper extremities"; the "L" stands for "lower extremities"; the "H" stands for "hearing and ear"; the "E" stands for "eyes"; and the "S" stands for "Psychiatric").  See Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991).  Thus, hearing loss was noted in the left ear at the time of entrance on active duty in 1970.  

During service, October 1973 and January 1974 audiograms reflected hearing loss disability for VA purposes in the left ear.  A February 1977 audiogram was within normal limits for VA purposes in the left ear, although a 30 decibel loss was noted at 4000 Hertz.

At his separation examination in August 1977, the Veteran's audiometer testing revealed puretone thresholds as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
10
0
15
15
5

In a February 1978 audiogram, puretone thresholds were as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
10
0
15
15
5

In a December 1979 audiogram, puretone thresholds were as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
10
25
25
LEFT
5
5
10
15
45

Similar findings were shown on an April 1980 audiogram.  However, the Veteran's hearing was within normal limits for VA purposes in March 1982, February 1990 and February 1991 audiograms.  February 1989, March 1997, February 1998, April 2001, April 2002, and March 2005 audiograms reflected hearing loss for VA purposes in the left ear.

An audiogram from April 2001, performed shortly before the Veteran's period of service beginning in October 2001, reflects that pure tone thresholds were as follows: 




HERTZ


500
1000
2000
3000
4000
RIGHT
5
0
35
60
55
LEFT
5
10
50
55
45

An audiogram from March 2005 reflects that pure tone thresholds were as follows: 




HERTZ


500
1000
2000
3000
4000
RIGHT
0
5
45
55
60
LEFT
0
5
55
55
60

The Veteran was afforded a VA audiological examination in January 2009.  The examiner noted a review of the claims file and medical record.  The Veteran reported serving 7 years of active duty and 30 years in the reserves.  In the military he worked as a hydraulic systems mechanic.  In the Air reserve he was a technician.  He also reported working in an engineering office for 2 years.  Recreational noise exposure included occasional drill use, attending 2 loud concerts, and use of lawnmowers, leaf blowers, and chainsaws with hearing protection.  On testing, pure tone thresholds were as follows: 




HERTZ


500
1000
2000
3000
4000
RIGHT
5
10
55
50
50
LEFT
15
10
55
55
55

The examiner diagnosed sensorineural hearing loss bilaterally and noted that audiologic test results showed normal to moderately severe bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not aggravated by his military service.  She noted that the Veteran had 3 periods of active service and his discharge examination after his first period of service showed hearing within normal limits bilaterally with no significant aggravation of pure tone thresholds since his enlistment examination.  She further noted that an audiogram prior to his active duty in October 2001 showed a moderate to moderately-severe high frequency hearing loss bilaterally, as did audiograms in March 2005 and at the present examination.  The examiner stated that there had been no significant deterioration of pure tone thresholds since the audiogram dated in April 2001.  She concluded that there was no objective evidence of aggravation of a preexisting condition as a result of service.  

The evidence reflects that hearing loss in the Veteran's left ear was noted upon his entrance on active duty in 1970 and he was given a limited profile for his hearing.  During his first period of service, the Veteran did experience hearing loss in the left ear at times and he was involved in hearing conservation, with repeated audiograms being conducted.  However, his hearing improved by the time of his discharge examination in October 1977 with puretone thresholds improved from those recorded on his entrance examination for the left ear.  His hearing was within normal limits at that time.  Similar findings were noted in a 1978 audiogram.  

As noted above, an exacerbation of symptoms of a preexisting disorder during service does not constitute evidence of aggravation.  Green, 1 Vet. App. at 323.  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon, 8 Vet. App. 529.  In this case, while the Veteran showed some exacerbations of hearing loss during service, such exacerbations were temporary in nature, and his hearing ultimately improved by the time of his discharge to be better than the level of disability shown at entrance.  Further, the VA examiner opined that his hearing loss was not aggravated by service.  Accordingly, the hearing loss noted at entrance in 1970 was not aggravated by his first period of service.  

With respect to his subsequent periods of service, hearing loss disability was consistently noted on audiograms since 1997, prior to his 2001 and 2004 periods of active duty.  The VA examiner opined that the Veteran's preexisting hearing loss was not aggravated by his periods of active duty.  This opinion has been afforded high probative value as it was made after a review of the relevant evidence including hearing tests, service records, and the Veteran's statements, and because it contains a clearly-stated rationale made after examination of the Veteran.  There is no medical opinion contradictory to the one offered by the VA examiner.  

While the Veteran contends that his hearing loss was aggravated by his service, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, VA obtained a medical opinion to determine if the hearing loss disability was aggravated by service.  The Board finds the medical evidence on this point to be of greater probative value than the Veteran's lay contentions.

In sum, the Board finds that the Veteran's left ear hearing loss was noted at his entrance on active duty in 1970 as well as on multiple examinations prior to his subsequent periods of active duty.  There is no evidence of hearing loss to a compensable degree following his discharge from active duty, and the competent medical evidence indicates his hearing loss was not aggravated by active service.  Accordingly, service connection for left ear hearing loss is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

With respect to right ear hearing loss, the Board notes that the Veteran's right ear hearing was within normal limits on his entrance examination in 1970.  During the course of his first period of service, January 1974 audiograms showed some hearing loss in the right ear (puretone thresholds over 20 decibels), although hearing was within normal limits for VA purposes.  Hearing was within normal limits in the right ear in August 1977.  A 1979 audiogram did not reveal hearing loss disability for VA purposes, but did show puretone thresholds of 25 decibels.  The Veteran's hearing was within normal limits for VA purposes in March 1982, February 1990 and February 1991 audiograms.  February 1989, March 1997, February 1998, April 2001, April 2002 and March 2005 audiograms reflected hearing loss for VA purposes in the right ear.

Although an opinion has been obtained with respect to whether the Veteran's hearing loss was aggravated by service, the Veteran's right ear hearing loss did not exist prior to his first period of service, although it was shown prior to his subsequent periods of service.  An opinion has not been sought with respect to whether the Veteran's right ear hearing loss arose during his first period of service or was caused by that service.  As service treatment records for his first period of service do show some puretone thresholds over 20 decibels in the right ear during that period of service, a VA opinion is necessary.  

Accordingly, this issue is REMANDED for the following action:

1.  Send the Veteran's claims file to a VA audiologist for review.  The examiner is asked to review the entire claims file and provide an opinion as to whether the Veteran's current hearing loss in his right ear arose during his first period of active duty from 1970 to 1974 or is related to noise exposure occurring therein.  In rendering the opinion, the examiner should comment on 
the significance of the puretone thresholds over 20 decibels in the right ear in the audiograms in 1974, as well as the findings on the 1977 separation examination.  The medical basis for the conclusions reached should be provided.  If the examiner determines that an examination is necessary to render the opinion, one should be scheduled.  

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


